UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-163077 NATURES CALL BRANDS INC. (Exact Name of Registrant as Specified in its Charter) Nevada 27-1269503 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2625 Butterfield Rd., Ste.138S,Oak Brook, IL (Address of Principal Executive Offices) (Zip Code) Registrants telephone number including area code: (630) 574-0226 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x Applicable Only to Corporate Issuers: Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: Class OutstandingasofJuly 9,2010 Common Stock, $.001 par value NATURE’S CALL BRANDS INC. TABLE OF CONTENTS Page PARTI - FINANCIAL INFORMATION Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PARTII - OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 17 SIGNATURES 17 PART 1  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS NATURES CALL BRANDS INC. (A DEVELOPMENT STAGE COMPANY) INDEX TO FINANCIAL STATEMENTS MAY 31, 2010, AND 2009 (Unaudited) Financial Statements- Balance Sheets as of May 31, 2010, and November 30, 2009F-2 Statements of Operations for the Three and Six Months Ended May 31, 2010, and 2009, and Cumulative from Inception F-3 Statements of Cash Flows for the Six Months Ended May 31, 2010, and 2009, and Cumulative from Inception F-4 Notes to Financial Statements May 31 , 2010, and 2009
